01/07/2021



                                                                                      Case Number: DA 20-0547




                                                                            FILED
 4                                                                          JAN 0 7 2021
                                                                         Bowen Greenwooa
 5                                                                     Clerk of Supreme Coun
                                                                          State of IVInntane

 6
              IN THE SUPREME COURT OF THE STATE OF MONTANA
 7

 8
     JANET L. HAFFNER-LYNN,                             ORDER EXTENDING TIME
                                                        FOR TRANSMISSION
                               Appellant,
10
                        VS.                             Supreme Court
11                                                      Cause No. DA 20-0547
     MISTY L. ANNALA,
12
                               Appellee.
13

14         The Appellant having filed a Motion to Extend the time for the court
15   Reporter to transmit the trial transcript and good cause appearing:
16         IT IS HEREBY ORDERED THAT,Deidre Taber, Court Reporter, Fergus
17   County, shall have up and through January 29, 2021 by which to get the Trial
18   transcript transmitted to the Court.
19

20
                               Justice of the Supreme ourt
21

22

23

24

25

26

27

28